Citation Nr: 0506265
Decision Date: 03/04/05	Archive Date: 04/27/05

Citation Nr: 0506265	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03 03-018A	)	DATE MAR 04 2005
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to a shell fragment wound to the left buttock.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.


VACATUR

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for service connection for a low 
back disorder secondary to a shell fragment wound to the left 
buttock.  

The Board issued a decision on October 13, 2004, also denying 
this claim.  And in November 2004, the veteran requested 
reconsideration of the Board's decision.  Attached to his 
request for reconsideration were copies of January, March, 
and July 2004 radiological reports from the VA Medical Center 
(VAMC) in Salem, Virginia.  The January 2004 report compared 
an X-ray of his low back to previous films taken in May 2001.  
The report indicated that the shell fragment had moved since 
May 2001.  Unfortunately, these additional records were not 
on file at the time of the Board's October 2004 decision.  
And because, regardless, VA records are deemed to be 
constructively in the possession of VA adjudicators when 
deciding a case, this additional evidence must be considered 
to afford the veteran the full process to which he is 
entitled.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the October 13, 2004, decision of the Board is 
hereby vacated.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0428149	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03 03-018A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to a shell fragment wound to the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for service connection for a low 
back disorder secondary to a shell fragment wound (SFW) to 
the left buttock.  He filed a timely appeal.  In the same 
rating decision, the RO granted his claim for service 
connection for intermittent numbness of the left leg and 
assigned an initial rating of 10 percent.  He did not appeal 
for a higher rating.  See, e.g., Fenderson v. West, 12 
Vet. App. 119 (1999).  So that issue is not before the Board.  
See 38 C.F.R. § 20.200 (2003) (an appeal to the Board consist 
of a timely filed notice of disagreement (NOD) and, after a 
statement of the case (SOC) has been issued, a timely filed 
substantive appeal (e.g., a VA Form 9/equivalent statement).


FINDING OF FACT

The most persuasive evidence of record indicates the 
veteran's low back disorder did not originate in service and 
is not otherwise causally related to his military service, 
including to the service-connected residuals of a SFW to his 
left buttock.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.310 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the veteran was provided the required VCAA 
notice by letter of July 2001, which was prior to the RO's 
initial decision in September 2001.  So this was in 
accordance with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the July 2001 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The July 2001 VCAA letter 
requested him to provide or identify any evidence supporting 
his claim and specifically outlined the necessary evidence.  
A few days later, he responded stating, "all information 
[has] been submitted in support of this claim."  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With respect to the VCAA letter of July 2001, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs), 
his VA outpatient treatment (VAOPT) records, and two letters 
from Dr. Bartley were submitted.  A copy of his claims file 
was sent to him in December 2000.  The RO also obtained a VA 
examination in May 2001.  And in response to the July 2001 
VCAA letter, the veteran indicated he had no further 
information to submit.  Since then, over 3 years have passed, 
and he has still not indicated he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

The veteran's SMRs are negative for any indication of a 
direct injury to the back.  Upon enlistment, in January 1967, 
he reported no problems with his back, and upon physical 
examination, his spine was normal.  Upon discharge, in March 
1970, he reported back trouble (See "Report of Medical 
History"), but upon physical examination, his spine was 
normal.  

Of note, there are also no SMRs available relating to the 
shell fragment wound.  However, personnel records confirm the 
veteran received a fragment wound to his buttocks in June 
1969.  He has since been service connected for residuals of 
the shell fragment wound, and has been assigned a 10 percent 
rating effective in June 1994.  As mentioned, in July 2001, 
he also was service connected for intermittent numbness in 
the left leg secondary to the shell fragment wound.

During a February 1998 hearing before a Decision Review 
Officer at the RO, the veteran testified that he had weakness 
in his calf, a fluttering sensation in his thigh, loss of 
sensation and spasms in the buttocks area.  (See transcript 
of the hearing, pg. 4).  

At a June 1999 hearing before an Acting Hearing Officer at 
the RO, the veteran described the same symptoms.  He stated 
he worked in textiles, and his job required him to do a lot 
of walking.  (See transcript of the hearing, pg. 4).  He did 
not seek medical treatment for this condition until 1994.  
(See transcript, pg. 7).  

A November 1999 letter from Dr. Bartley at the Salem VA 
Medical Center (VAMC) states the veteran had a metallic 
foreign body projecting over the superior lateral aspect of 
the left femoral head.  He complained of pain primarily in 
the left buttock, some pain in the right buttock, and he had 
difficulty sitting in one position.  The doctor's opinion was 
that the fragment was likely causing this pain.



In August 2000, the veteran filed a claim for service 
connection for a "back condition and numbness in [his] left 
leg."

VAOPT records indicate, in September 1996, the veteran 
complained of numbness in his thighs.  His reflexes were 
normal.  In May 1997, he reported episodes of numbness down 
the back of his left leg.  He complained that his leg felt 
weak if he put weight on it.  In March 1999, he complained of 
itching episodes in the area of the wound.  It was noted he 
had had a vague sharp pain in the area scapula for 2-3 years.  
The examiner's impression was that he had vague chronic 
muscular pain, atypical in nature.  In September 1999, he 
reported pain down his left leg, and pain under his left 
should blade.  In October 1999, he complained of increased 
pain in the low back where he was wounded.  In March 2000, he 
complained of a 1-year history of low back pain.  He stated 
he had to walk a lot on his job, and has had occasional 
episodes of severe muscle spasms.  X-rays of the lumbar spine 
were negative.  In July 2000, he complained of a 5-year 
history of low back pain with radiculopathy into the left 
leg.  He had full range of motion (ROM) without pain on the 
right side, and with pain on the left side.  His gait was 
normal.

A January 2001 letter from Dr. Bartley indicates the veteran 
had been complaining of pain episodes since 1997.  He 
complained of pain in his left hip, radiating down his left 
leg, and recently in his lower back.  Dr Bartley opined:

There is a small SF [shell fragment] near the 
femoral head in soft tissue which is my opinion 
could be irritating some branches of the left 
sciatic nerve causing pain.  He has always stated 
that pain lasts awhile and then just clears up if 
he changes position or moves.  It is in my 
opinion, like as not, caused by his service 
connected wound.

A report of the May 2001 VA examination indicates the veteran 
complained he had difficulty bending over and straightening 
up.  The pain worsened with activity.  He said this had been 
going on for many years, but had slowly increased.  He also 
complained of intermittent numbness in his left leg, which 
had also increased over time.  He said he could not sit in 
any one position for a great length of time without 
experiencing pain and numbness.

Upon physical examination, the veteran's gait was normal.  
Straight leg tests were negative.  He walked on his heels, 
toes and outside of his feet with no problems.  A small, non-
tender scar was noted on his posterior left buttock.  There 
was no loss of sensation in either buttock or hip.  The 
examiner further noted:

The lumbar spine shows no fixed deformity.  
Forward flexion is 0 - 80 degrees active with 
complaints of pain in the lower back.  He flexes 
85 degrees passive and 82 after fatiguing (sic).   
All with complaints of the lower back.  Extension 
backward is 0-35 degrees.  Left lateral flexion 
is 0-40 degrees with complains (sic) of tingling 
and numbness down the left leg and pain in the 
lower back at the start of movement until 
movement is over active, passive and after 
fatiguing.  Right lateral flexion is 0-40 with no 
complaints, active, passive and after fatiguing.  
Right/left rotation is 0-35 degrees active 
passive and after fatiguing.  

Gross neurological exam is normal.  There is 
normal sensation to pinprick and soft touch.

X-ray of the left hip revealed a small metallic fragment 
projected within the soft tissue just above the femoral neck.  
An X-ray of the lumbar spine was normal.  The examiner 
further stated:

We are in agreement with the letter from Dr. 
Bartley that where the the (sic) SF [shell 
fragment] is near the femoral head it could 
irritate branches of the sciatic nerve with 
certain movements.  Therefore the intermittent 
left leg numbness is more likely than not, due to 
his shell fragment wound.



With regards to the veteran's back strain, the examiner 
stated:

The veteran has a normal gait and his back X-ray 
is normal with no SFW's [shell fragment wounds] 
in the area.  Therefore it would be pure 
speculation on our part to state what the 
etiology of this back strain is and more likely 
than not is not connected to the shell fragment 
wound in his buttock.

Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  This requires a finding that there is 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

Upon discharge, in March 1970, the veteran reported that he 
had back trouble.  However, there is no evidence of a direct 
injury to the back or treatment during service, and according 
to his March 1970 discharge physical examination, his spine 
was normal.  The record indicates he did not seek treatment 
for any back problems until almost 27 years after being 
discharged from military service.  So presumably, whatever 
back trouble he reported in March 1970 had long since 
resolved, i.e., it was merely acute and transitory and did 
not produce chronic residual disability.

The record shows the veteran first began experiencing pain 
from the SFW in 1997, nearly 28 years after it was incurred.  
X-rays confirm a shell fragment remains at the femoral head 
in his left buttock.  Both Dr. Bartley and the VA examiner 
believe the shell fragment could be irritating the left 
sciatic nerve - in turn - causing intermittent numbness and 
discomfort in the veteran's left leg.  But as stated 
previously, he is already service connected for these 
symptoms in his left leg, and he has not appealed for a 
higher rating.  The question remains whether his low back 
disorder is also related to the shell fragment.



The VA examiner's opinion was, more likely than not, the low 
back disorder is not related to the shell fragment.  This 
opinion was based on the fact that the veteran's gait was 
normal, his X-rays have all been negative, and there are no 
shell fragment wounds in the area that might explain the back 
strain.  Unfortunately, the examiner was unable to speculate 
as what the cause of the back strain might be.

Dr. Bartley generally described the veteran's symptoms - pain 
and numbness in the left leg, and recently, pain in the low 
back.  And as stated above, he generally attributed the 
veteran's symptoms to impingement of the left sciatic nerve.  
This explained why the veteran felt pain when sitting in one 
position for too long, and was able to alleviate the pain by 
switching positions.  However, Dr. Bartley's opinion does not 
provide an explanation or basis for why this would also cause 
pain and limitation of motion in the lumbar spine as 
demonstrated by the May 2001 examination.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are reasons to accept the VA examiner's opinion over 
Dr. Bartley's.



In this case, the VA examiner reviewed Dr. Bartley's letters 
and considered his opinion.  The examiner explained that 
while impingement of the sciatic nerve explained the numbness 
and pain in the veteran's left leg, it did not explain the 
low back strain.  The examiner's conclusion was based on a 
review of the entire claims file, including VAOPT records, 
Dr. Bartley's opinion, and a physical examination of the 
veteran.  For this reason, this opinion is especially 
probative, particularly since Dr. Bartley, in comparison, did 
not discuss or otherwise explain how there is disability 
involving the veteran's low back other than the 
sciatica/radiculopathy already service connected causing the 
numbness in his left leg.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

For these reasons, the claim for service connection for a low 
back disorder must be 
denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2003); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for service connection for a low back disorder, 
including secondary to a shell fragment wound to the left 
buttock, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





